DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3- 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “…presetting an interval between an initial clustering center C and an initial clustering center C”; it is unclear what is intended with the claim recitation since the presetting has the same intervals and are preset from the same point/ clustering center C . The metes and bounds of the claim are unclear.
Claim 1 recites “…searching pixels close to C in the field of clustering center C…”; it is unclear what is being recited; what does C represent. the metes and bounds of the claim are unclear.
Claim 1 recites “…segmenting the iterated super pixels to obtain the super-pixel regions”; it is unclear what is being recited. what are the “iterated” super pixels. The metes and bounds of the claim are unclear.
Claim 1 recites “……in the processed image” (see line 26); it is unclear what “processed” signifies/ and or refers to. The metes and bounds of the claim are unclear.
Claim 1 recites “……optimizing to obtain” (see line 26); it is unclear what is being optimized. The metes and bounds of the claim are unclear.
Claim 3 recites “…channel L in LAB”; it is unclear what is being recited. The metes and bounds of the claim are unclear.
Claim 3 recites “… a brightness map L0”; it is unclear why the brightness image (see line 7) and brightness map (see line 10) have similar notations. The metes and bounds of the claim are unclear.
Claim 4 recites “…down- sampling to process L0” (see line 5); it is unclear which L0 is being referred to. The metes and bounds of the claim are unclear.
Claim 4 recites “… subsample () is a down- sampling function and Ipfilter ()…”; it is unclear what said notations/ expressions are since the notations/ expressions inside the parentheses are missing . The metes and bounds of the claim are unclear.
Claim 4 recites “…f(x.y) is pixel values” (see line 13); it is unclear whether it is a single value or multiple values. The metes and bounds of the claim are unclear.
Claim 4 recites “…sum of the grey values” (see line 13); it is unclear what applicant intends since there is another “gray values” with different spelling which appears as recited in line 14. The metes and bounds of the claim are unclear.
Claim 5 recites “…certain pixels” (see line 9); it is unclear what “certain” pixels refer to. The metes and bounds of the claim are unclear.
Claim 5 recites “…the pixels” (see line 11); it is unclear which pixels are referred to. The metes and bounds of the claim are unclear.
Claim 5 recites “…this pixel” (see line 15); it is unclear which pixel is intended by “this” pixel. The metes and bounds of the claim are unclear.
Claim 5 recites “…this process” (see line 16); it is unclear which process is being referred to. The metes and bounds of the claim are unclear.
Claim 5 recites “…all the points” (see line 16); it is unclear what “all” signifies. The metes and bounds of the claim are unclear.
Claim 6 recites “…the relevant parameters” (see line 11- 12); it is unclear what “relevant” signifies. The metes and bounds of the claim are unclear.
Claim 6 recites “…of the point” (see line 12); it is unclear which point is being referred to. The metes and bounds of the claim are unclear.
Claim 7 recites, in multiple occasions, “…of the curve” (see line 10- 11); it is unclear which curve is intended. The metes and bounds of the claim are unclear.
Claim 7 recites “…by the outside” (see line 11); it is unclear what “outside” signifies. The metes and bounds of the claim are unclear.
Claim 7 recites “…the target” (see line 21); it is unclear what “target” signifies and / or refers to. The metes and bounds of the claim are unclear.
Claim 8 recites “…this segment” (see line 17); it is unclear what “this” refers to. The metes and bounds of the claim are unclear.
Claim 8 recites “…the indexes” (see line 25); it is unclear which indexes are referred to. The metes and bounds of the claim are unclear.

Claim 1 recites the limitation "…the calcified" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "…the step of performing" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "…each super- pixel region" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "…the acquired original CT " in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "…the original CT" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "…the original CT image" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "…in the K super- pixel regions" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "…the clustering center" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "…the area" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "…the calcification degree" in line 29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "… the maximum brightness" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "… the gray value" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "… the column vector" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "… the CT brightness" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "… the process" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "… the filtered image" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "… the gradient intensity" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "… of the pixels" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "… the edge points" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "… the point" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "… the changed point" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "… the first edge point" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "… the obtained contour" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "… the candidate ellipse" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "… the circle center" in line 12- 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "… the number of contour segments" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "… the above comparison process" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "… the kept data" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "… the M points" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "… wherein the one" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "… the most votes" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "… the region of interest" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "… the energy" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "… the closed curve" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "… the target contour" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "… the final evolution results" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "… the smoothness" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "… the boundary" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "… the circle" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "… the circles" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "… the area" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "… the cumulative correction coefficient" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "… the lower extremity arteries" in line 4- 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "… the cumulative calculation" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "… the method of collecting" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "… the maximum value" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "… the vascular stenosis" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "… the average value" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "… the segment" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "… the value h" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "… the oscillating shear index" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "… the normal range" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1 and 3- 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PAP 2008/ 0044070 discloses an apparatus, a computer-readable medium and a method of detecting cancer masses using mammography are described. From an input image, an iris contrast map and an iris ring filter response map of the input image are generated. Potential abnormal mass candidates are identified by locating those masses whose iris contrast value above a predetermined contrast threshold and whose iris ring filter response is above a predetermined response threshold. After the potential abnormal mass candidates are identified, candidates that are less likely to be abnormal can be eliminated.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov